Citation Nr: 0015817	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-20 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative disk 
disease and degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for degenerative disk 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran served on active duty from November 1949 to 
November 1953 and from August 1954 to September 1961.  This 
case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from a January 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied claims of 
entitlement to service connection for degenerative disk 
disease and degenerative joint disease of the lumbar spine, 
and degenerative disk disease of the cervical spine


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between a 
current back or lumbosacral spine disorder and any incident 
of active service.  

2.  There is no competent evidence of a nexus between a 
current neck or cervical spine disorder and any incident of 
active service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for degenerative disk 
disease or degenerative joint disease of the lumbar spine.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for degenerative disk 
disease of the cervical spine.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he injured his back in service in 
1950, and was treated in Biloxi, Missouri.  He further 
asserts that he injured his back again in 1956 while on 
active duty, and that a ruptured disk was incurred during 
service in one of these injuries.  The veteran attributes his 
current cervical and lumbar spine disabilities to  these 
inservice injuries.

The veteran's service medical records show no neck or back 
injury.  He was hospitalized in February 1960 for psychiatric 
evaluation and treatment.  Complaints during this time 
included headaches, stomach trouble, slight backache, and 
weakness of 5 to 6 years duration.  The only diagnoses were 
psychiatric in nature.   The service medical records, 
including a report of an examination in August 1961   (just 
prior to separation from service), are negative for a 
diagnosis of neck or back disability, to include degenerative 
disc and joint disease of the cervical and lumbar spine. 

Post-service clinical records, including private clinical 
records from several providers dated from 1987 to 1994, 
reflect that the veteran underwent removal of bone spurs from 
the lower lumbar spine in 1982, and continued to seek medical 
treatment for back and spinal complaints thereafter.  A 
private medical history dated in April 1987 reflects that the 
veteran reported having neck pain for 20 years and back pain 
of 7 years duration. 

The Board also notes that, in an application for compensation 
or pension submitted in October 1988, the veteran listed 
"ruptured disks 1980" and "[w]hiplash neck injury 1963" as 
among the diseases and injuries for which he was seeking 
benefits.  In connection with that application, the veteran 
submitted private medical records dated primarily in 1986 and 
1987. 

The post-service medical evidence is devoid of any report of 
history of a neck or back injury in service or of a medical 
opinion linking a back or neck disorder to an injury at any 
time during service.  The records are likewise devoid of any 
medical opinion as to the date of onset of back or spinal 
disorders. 

As an initial matter, a claimant for VA benefits must present 
a well-grounded claim.  38 U.S.C.A. § 5107(a).  Depending on 
the type of claim, certain evidence must be presented to make 
the claim plausible and the type of evidence (medical or lay) 
required to well-ground a claim differs with the type of 
claim.  For example, medical evidence of causation (among 
other things) is required to well-ground a claim for service 
connection.  See Epps v. Gober, 126 F.3d 1464, 1468-70 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Service connection may also be granted for certain diseases 
defined as chronic and manifested, generally to a degree of 
10 percent or more, within a specified presumptive period 
after separation from service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1153; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Arthritis is 
among diseases defined as chronic.

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well-grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  The 
Court held that the chronicity provision applies where there 
is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

There is medical evidence of cervical and lumbar spine 
disorders, but there is no medical evidence of a nexus 
between either of the disabilities at issue and any incident 
of service, including an injury.  As the evidence of record 
is devoid of medical evidence of either of the contended 
causal relationships, the claims are not well grounded.  
Accordingly, the appeal must be denied.

The Board has considered the veteran's statements pertaining 
the contended causal relationships.  However, being a layman, 
he is not competent to give an opinion regarding medical 
causation or diagnosis, and his statements on such matters do 
not serve to make the claim well grounded.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

The veteran has not identified any additional evidence which 
might serve to well-ground the claim.  The Board is unaware 
of any information in this matter that would put the VA on 
notice that any additional relevant evidence may exist which, 
if obtained, would well ground the veteran's claim.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995). 


ORDER

Entitlement to service connection for degenerative disk 
disease or degenerative joint disease of the lumbar spine is 
denied.

Entitlement to service connection for degenerative disk 
disease of the cervical spine is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

